Title: To Thomas Jefferson from Thomas Munroe, 17 November 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            17 november 1806
                        
                        T Munroe presents his best respects & sends enclosed, to the President the sketch, as directed, of
                            Expenditures on Prests. House & No wing of the Capitol—It can easily be made more in detail if desired, but TM thinks
                            that in the paper left with the President on his return from Monticello the individual payments and the purposes for which
                            they were made are stated.—
                        Since TM had the honor of seeing the President this morning, several of the Inhabitants of the City, who say
                            they have made the trial, have strongly recommended a Coat of Tar, in preference to boxing the trees, as a preservation
                            from being Barked by Horses, as well as from being thrown down by Cattle & the wind—It is said also that the Tar is not
                            only a cheaper preservative than boxes but is preferable because the injury recd by the tree in rubbing against boxes
                            is prevented by using Tar as a substitute—
                        T.M would not try any experiment with the public trees without the sanction of the President, but if he
                            approves of it a trial of the tar can easily be made—T.M. supposes there would be some danger of warm tar hurting the
                            trees; or if no objection lies on that score; he thinks it possible that a Coat of Tar might be so binding as to retard
                            the growth of a delicate Tree but of this the President is a much better Judge—
                    